—Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Dutchess County (Marlow, J.), imposed February 24, 1994.
Ordered that the sentence is affirmed.
The defendant contends that the sentence imposed violated Penal Law § 60.01 (2) (d) because it included a period of electronic monitoring which, in effect, extended the six-month period of incarceration permissible under the statute. We find this contention to be without merit (cf., People ex rel. Kornaker v Meloni, 134 Misc 2d 444, affd 134 AD2d 868; see generally, Matter of Hawkins v Coughlin, 72 NY2d 158; People ex rel. Knox v Kelly, 126 AD2d 318). The contention that electronic monitoring was inappropriately imposed under the circumstances of this case is also without merit, and we note that the plea agreement included participation in the electronic monitoring program as a condition of probation.
The defendant’s remaining contentions with respect to his sentence are unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636), without merit, or are based on matters dehors the record. Mangano, P. J., Sullivan, O’Brien, Thompson and Hart, JJ., concur.